DETAILED ACTION
	Note that this case was assigned to Examiner Kevin Nguyen.
Response to Amendment
The amendments to the claims filed 8/19/2021 were received and have been entered. New Claims 11-13 have been added. Therefore, claims 1-13 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 8/19/2021, with respect to the rejection(s) of claim(s) 1-10 under the statutory basis for the previous rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection is/are made in view of newly found prior art reference(s).
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because the abstract has 174 words.  Correction is required.  See MPEP § 608.01(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 was filed before the mailing date of the Office action on 8/19/2021.  Accordingly, the information disclosure statement is being reconsidered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Document 1 (JP-2018-15547 equivalent to US 2018/0031845) in view of Document 2 (JP-2016-59556) (duplicated from PCT/ISA/327 filed in the IDS of 11/20/2020).
Document 1: see paragraphs ¶29-¶35, ¶37, ¶43-¶48, ¶68, ¶71, ¶73-¶75, ¶78, ¶83, Figs 1-6, 14 and 15. 
Document 2: see paragraphs ¶62, ¶65, ¶106 and Figs 3-4.
Regarding claim 1, a non-transitory computer readable recording medium having recorded therein a program that is executed by a processor of an information processing apparatus, the program causes the processor to:  cause a display provided 
Regarding claim 2. The recording medium according to claim 1, wherein the program causes the processor to determine an amount to move the display range, based on an amount of change in position of the virtual line relative to the virtual object.
(Document 1 cited in the IDS describes “a display control method and a program for causing a computer to execute said display control method” below called “cited invention 1”.
In cited invention 1, the field of view CV of a virtual camera 300 changes according to the movement of a user U wearing an HMD 110, and a field-of-view image V displayed on the HMD 110 also changes (paragraph [0048]), and the “HMD system 1”, the “field-of-view image V”, the “HMD 110”, the “position and inclination of the HMD 110”, the “standard line-of-view L”, and the “character objects C1, C2” respectively correspond to the “information processing device”, the “stereoscopic image”, the “head- 
In cited invention 1, a battle field 400 and character objects C1, C2 are displayed in the field-of-view image V, a UI object 500 and a texture 515 are displayed in the field-of-view image V, and the UI object 500 is displayed as a cylindrical electric scoreboard surrounding the user U in the upper part inside the field-of-view image V at the initial position of the virtual camera 300 (paragraph [0071] and fig. 14). Further, a control unit 121 of a control device 120 performs control so as to cause the display position of the texture 515 to move on the basis of a movement around the yaw axis (v axis) of the HMD 110, but not to cause the display position of the texture 515 to move on the basis of a movement around the roll axis (w axis) and the pitch axis (u axis) of the HMD 110 (paragraph [0075]). Further, by composing the UI object 500 in a mode such as a signboard (electric scoreboard) inside a virtual space 200, it is possible to provide the user with a VR space-like experience (paragraph [0078]).
In cited invention 1, the various types of information displayed as the texture 515 are arbitrary (paragraph [0071]) and a display object 510 in which the various types of information are mapped as the texture 515, is caused to move along the UI object 500 (paragraph [0083]). 
Further, document 2 cited in the IDS indicates that a radar map 20 selectively displaying a part of a game space 6 in a simplified manner, and a main display section 22 showing the state of a part of the game space 6, are displayed (paragraph [0062] and fig. 3), that it is possible to scroll the radar map 20 in the left-right direction by a 
When the character objects C1, C2 are displayed in the field-of-view image in cited invention 1 (fig. 14), the standard line-of-view L (virtual line) and the character objects C1, C2 (virtual objects) are considered to “have a predetermined positional relationship”. Further, the texture 515 (fig. 14 (b)) in cited invention 1 and the radar map 20 (fig. 3) described in document 2 both display, separately from a main game space where characters fight, information of a game that constantly changes according to the progress of the game. Moreover, the field-of-view image V displayed as the game screen in cited invention 1, is a part of the entirety of a virtual space 200, and the UI object 500 (that is, the display object 510) displayed on the screen is also a part of the entirety (fig. 14), and although the layout per se of the texture 515 showing the various types of information inside the display object 510 does not change when the virtual camera 300 moves, the position of the display object 510 is caused to move along the UI object 500 so as to follow the movement of the virtual camera 300 (paragraphs [0074], [0083], and Fig. 15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to employ the abovementioned matter described in document 2 for cited invention 1, and, when doing so, substituting the UI object 500 such as an electronic scoreboard, with a simplified “game space 6” including the radar map 20 (display region), changing the relative positional relationship between the standard line-of-view L Document 2 [0005]).

Regarding claim 3. The recording medium according to claim 1, wherein the program causes the processor to determine, based on a direction in which a position of the virtual line changes relative to the virtual object, a direction in which the display range moves.
(In cited invention 1, the display position of the texture 515 is caused to move on the basis of a movement around the yaw axis (v axis) of the HMD 110, but the display position of the texture 515 is not caused to move on the basis of a movement around the roll axis (w axis) and the pitch axis (u axis) of the HMD 110 (paragraph [0075]). Therefore, when employing the abovementioned matter described in document 2 for cited invention 1, scrolling the information of the radar map displayed in the UI object 500, in the left-right direction, thereby arriving at the invention as in claim 3 of the present application, would also be a design matter.)

Regarding claim 4. The recording medium according to claim 1, wherein the program causes the processor to determine an amount to move the display range, 
(Moreover, when employing the abovementioned matter described in document 2 for cited invention 1, deciding the movement amount and the movement speed of the scrolling, thereby arriving at the invention as in claim 4 of the present application, would also merely be a design matter.)

Regarding claim 5. The recording medium according to claim 1, wherein, when the virtual line and the virtual object intersect each other, the program causes the processor to determine, based on a moving velocity of an intersection of the virtual line with the virtual object, a moving velocity of the display range.
(Moreover, when employing the abovementioned matter described in document 2 for cited invention 1, deciding the movement amount and the movement speed of the scrolling, thereby arriving at the invention as in claim 5 of the present application, would also merely be a design matter.)

Regarding claim 6. The recording medium according to claim 1, wherein, when: a state in which the predetermined positional relationship is not established between the virtual line and the virtual object is changed to a state in which the predetermined positional relationship is established; a position of the virtual line relative to the virtual object satisfies a predetermined condition, the program causes the processor to move the display range, based on the change in the relative position between the virtual line and the virtual object.


Regarding claim 7. The recording medium according to claim 1, wherein: in a state in which the orientation of the Head Mounted Display rotates by a predetermined angle or more from a reference angle about a predetermined reference axis, the program causes the processor to move the display range, based on the change in the relative position between the virtual line and the virtual object.
(Furthermore, in cited invention 1, an HMD sensor 114 of the HMD 110 detects the angles around the u axis, the Vv axis, and the w axis, and the control device 120 determines angle information for controlling the visual axis of the virtual camera for defining the field-of-view information, on the basis of the change of the detected angles around the u axis, the v axis, and the w axis (paragraph [0035]). Doing so on the basis of the detection of a movement of a predetermined angle or greater is something that a person skilled in the art would normally conceive of, and arriving at the invention as in claim 7 of the present application when employing the abovementioned matter described in document 2 for cited invention 1, would merely be a design matter.)


(In addition, the same is true for making the distance from the virtual camera 300 to the character objects C1, C2 substantially the same as the distance from the virtual camera 300 to the UI object 500 (fig. 14 (a)), and arriving at the invention as in claim 8 of the present application when employing the abovementioned matter described in document 2 for cited invention 1, would merely be a design matter.
That being the case, varying the design as appropriate on the basis of the indications of documents 1 and 2, thereby arriving at the invention as in claims 3-8 of the present application, is a matter that a person skilled in the art could easily conceive of and does not involve an inventive step.)

Regarding claim 9. An information processing system comprising: a Head Mounted Display including a display; and an information processing apparatus, 
wherein: the information apparatus includes: a processor; and a memory that is operatively coupled to the processor and is configured to store instructions executed by the processor, upon execution of the instructions the processor is configured to: cause the display to display a stereoscopic image to which binocular parallax is applied, the stereoscopic image being an image of a virtual space captured by a virtual camera; and acquire orientation information on an orientation of the Head Mounted Display, when, in the virtual space, a predetermined positional relationship is established between a virtual object that exists in the virtual space and a virtual line that passes through the 
(The same is true of claim 9, see Document 1 [0037].  In regards to claim 9, an information processing system claim 9 is associated with a method claim 1 having similar limitations to claim 1, and therefore the claim will be rejected using the same rationale).

Regarding claim 10. An information processing method comprising: causing a display provided on a Head Mounted Display to display a stereoscopic image to which binocular parallax is applied, the stereoscopic image being an image of a virtual space captured by a virtual camera; and acquiring orientation information on an orientation of the Head Mounted Display, wherein: in causing the display to display the stereoscopic image,  when, in the virtual space, a predetermined positional relationship is established between a virtual object that exists in the virtual space and a virtual line that passes through the virtual camera, the virtual line having a direction according to the orientation information,  moving, based on a change in relative position between the virtual line and the virtual object, a display range of display information to be displayed in the virtual space, the display range being a part of the display information and displayed in the display region provided in the virtual space.


Regarding claim 13. The recording medium according to claim 1, wherein the display information comprises message information, and the display region comprises a message board that exists in the virtual space, and the program causes the processor to move, based on the change in relative position between the virtual line and the virtual object, a display range of the message information to be displayed on the message board, the display range being a part of the message information and displayed in the message board in the virtual space.
(In cited invention 1, the various types of information displayed as the texture 515 are arbitrary (paragraph [0071]) and a display object 510 in which the various types of information are mapped as the texture 515, is caused to move along the UI object 500 (paragraph [0083]). 
Further, document 2 cited in the IDS indicates that a radar map 20 selectively displaying a part of a game space 6 in a simplified manner, and a main display section 22 showing the state of a part of the game space 6, are displayed (paragraph [0062] and fig. 3), that it is possible to scroll the radar map 20 in the left-right direction by a predetermined operation (paragraph [0065]), that the map display range displayed in the radar map 20 is moved by the scrolling (paragraph [0065] and fig. 3 and 5), and that the display can be implemented also by a head-mounted display (paragraph [0106]).
.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Document 1 and Document 2 as applied to claim 1 above, and further in view of Inomata JP-2017-044038 equivalent to US 2018/0341386.
Regarding claim 11, Document 1 and Document 2 fail to teach where the predetermined positional relationship is an intersection between the virtual line and the virtual object. 
Inomata teaches the processor 210 identifies, based on the eye tracking data, the line-of-sight direction with respect to the position of the virtual camera 14A 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the position at which the line-of-sight direction intersects the virtual object disclosed by Inomata in the HMD system of Documents 1 and 2. The motivation for doing so would be enable the first user and the second avatar to easily obtain a sense of having fun with a plurality of people. Inomata ¶292.

	
Regarding claim 12. The recording medium according to claim 11, when, in the virtual space, the intersection between the virtual line and the virtual object is not established, the program causes the processor to generate an image of the virtual space based on the virtual line having the direction according to the orientation information.
(As modified, Inomata teaches when there is no virtual object ahead of the line of sight of the player character 9A, the processor 210 may identify the intersection position between the line of sight of the player character 9A and a celestial panoramic image 13 as the point of interest (see FIG. 4). When the line of sight of the player character 9A 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: September 15, 2021